J-A19031-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    THOMAS BURNS                               :   No. 69 EDA 2021

               Appeal from the Order Entered November 18, 2020
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001951-2020


BEFORE:      DUBOW, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                           FILED NOVEMBER 24, 2021

        This appeal is from the Order of the Bucks County Court of Common

Pleas, which granted the motion of Thomas Burns (Appellee) to suppress

evidence seized from his person and from the motel suite in which he was

arrested and all statements made by Appellee in response to police

questioning following his arrest. For the reasons set forth below, we affirm.

The pertinent facts are set forth in the trial court opinion as follows:

        On February 6, 2020 at approximately 11:00 a.m., four officers in
        the [Bensalem Township Special Investigations Unit (“SIU”)] were
        on routine patrol in an unmarked vehicle. They were in the
        parking lot of the Candlewood Suites…They ran the registration of
        a vehicle parked in the lot…The inquiry revealed the registered




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A19031-21


       owner of the vehicle, [Laura Kay Long, Appellee’s girlfriend] had
       an active arrest warrant outstanding for her arrest.1


Trial Court Opinion at 1.       The officers determined the suite number,

registered in Ms. Long’s name only, in which Ms. Long was staying, and

recruited a housekeeper to knock on the door and announce

“housekeeping.” When she opened the door,

       [T]wo members of the SIU placed her under arrest in the doorway
       while other members of the unit immediately conducted a
       protective sweep of the suite.      During this search, officers
       discovered Appellee sleeping in a bedroom. These same officers
       observed     a   clear   plastic   bag   containing   suspected
       methamphetamine on a night table within arms’ reach of Appellee.
       Items of physical evidence were seized, and Appellee was
       transferred to police headquarters where he made a statement.


Id. at 1-2. At the hearing, testimony established that one of the officers was

familiar with Ms. Long through previous arrests for possession of controlled

substances, and that he knew Ms. Long was in a relationship with Appellee,

and that it was likely that he would be with her at the motel, considered to be

a known drug-trafficking area. N.T., 11/18/20 at 16, 53.

       Appellee was charged with Possession with Intent to Deliver a Controlled

Substance, Possession of a Controlled Substance; Possession of Drug

Paraphernalia, and Criminal Use of a Communication Facility.2 He filed a pre-


____________________________________________


1Ms. Long’s arrest warrant was for a probation violation on the underlying
charge of Use of Drug Paraphernalia.

235 Pa.C.S. § 380-113(a)(30); 35 Pa.C.S. § 380-113(a)(16); 35 Pa.C.S. §
380-113(a)(32); and 18 Pa.C.S. § 7512(a).

                                           -2-
J-A19031-21



trial motion to suppress statements made to police due to an unlawful arrest

and any fruits of same, as they constituted fruit of the poisonous tree.

Following an evidentiary hearing, the trial court granted the requested relief.

The Commonwealth requested a 30-day continuance for trial and then sought

reconsideration of the court’s decision to suppress evidence seized from

Appellee’s person and from the motel suite, as well as Appellee’s post-arrest

statements made to police.          Exhibit F, Motion to Reconsider Suppression

Decision. Appellant also requested that the court re-open the suppression

record to permit the Commonwealth to elicit testimony and admit evidence

for the limited purpose of establishing that the subsequent post-arrest

statement taken from Appellee, in which he admitted to possessing

methamphetamine for the purpose of selling same, was not the product of any

evidence obtained from the subsequent search of the motel suite based on

Ms. Long’s consent, which the suppression court deemed invalid.             Id.

Following hearing and argument on the Commonwealth’s motion, the trial

court denied both the Commonwealth’s request to reconsider its suppression

decision and its request to re-open the record. This appeal followed.3

       Appellant presents the following question for our review:

       Did the Court err in suppressing evidence of drugs seized in plain
       view and within arm’s reach of Appellee from inside the motel
       room where he was residing, drugs seized from appellee’s person
____________________________________________


3 The Commonwealth in its notice of appeal certified that “the order will
terminate or substantially handicap the prosecution.” 1/12/2021 Notice of
Appeal. This Court therefore has jurisdiction over this interlocutory appeal
under Pa.R.A.P. 311(d).

                                           -3-
J-A19031-21


       post arrest, and statements made by appellee post-arrest, all of
       which resulted from a limited protective sweep of the room by
       police, where the Court’s decision was based on the erroneous
       conclusion that the police officers’ entry into the motel room was
       unlawful and not conducted pursuant to a valid protective sweep
       for the purpose of officer safety.

Appellant’s Brief at 4.4

       Our standard of review of a trial court’s ruling on a suppression motion

is “whether the factual findings are supported by the record and whether the

legal conclusions drawn from those facts are correct.” Commonwealth v.

Duke, 208 A.3d 465, 469 (Pa. Super. 2019) (citation omitted). We are bound

by the facts found by the trial court so long as they are supported by the

record. Id. In ruling on a suppression motion, the trial court, as factfinder,

may pass on the credibility of witnesses and the weight to be given to their

testimony; the trial court is free to believe “all, some or none of the evidence

presented at the suppression hearing.” Commonwealth v. Elmobdy, 823

A.2d 180, 183 (Pa. Super. 2003) (citations omitted).          Because Appellee

prevailed at the suppression hearing, we may consider only the evidence of

the defense and so much of the evidence for the Commonwealth as remains




____________________________________________


4The  Commonwealth initially sought to appeal the trial court’s decision to deny
its request to reopen the suppression record, seeking to establish that the
officers did not use or discuss any evidence obtained during what they
characterized as the “second and unlawful search” of the room, based on Ms.
Long’s invalid consent, to elicit a consent to elicit a confession from Appellee.
Appellant’s Brief at 24, n.3. However, because the trial court did not premise
its decision upon an invalid consent search, the Commonwealth deemed this
issue moot, and did not brief it in this appeal. Id.

                                           -4-
J-A19031-21



uncontradicted when read in the full context of the record as a whole.

Commonwealth v. Bomar, 826 A.2d 831, 842 (Pa. 2003).

      The trial court entered Findings of Fact and Conclusions of Law

immediately following the hearing on November 18, 2020. N.T., 11/18/20 at

98-102.   The trial court stated that it did not conclude that the police officers’

initial entry into the motel suite and the arrest of Ms. Long was unlawful, or

that a first level protective search was improper; rather, the trial court found

that “the Commonwealth failed to meet its burden of proving that the bedroom

[where Appellee was found] was immediately adjoining the place of arrest.

Trial Court Opinion at 6. The trial court correctly set forth the Supreme Court’s

definition of the two levels of protective sweeps:


      A protective sweep is “a quick and limited search of premises,
      incident to an arrest and conducted to protect the safety of police
      officers or others.” Maryland v. Buie, 494 U.S. 325, 327 [ ]
      (1990). (1990). Buie sets forth two levels of protective sweeps.
      Id. at 334 []. The two levels are defined thus:


            [A]s an incident to the arrest the officers could, as a
            precautionary matter and without probable cause or
            reasonable suspicion, look in closets and other spaces
            immediately adjoining the place of arrest from which
            an attack could be immediately launched. Beyond
            that, however, we hold that there must be articulable
            facts which, taken together with the rational
            inferences from those facts, would warrant a
            reasonably prudent officer in believing that the area
            to be swept harbors an individual posing a danger to
            those on the arrest scene.

            Pursuant to the first level of a protective sweep,
            without a showing of even reasonable suspicion,


                                      -5-
J-A19031-21


              police officers may make cursory visual inspections of
              spaces immediately adjacent to the arrest scene,
              which could conceal an assailant. The scope of the
              second level permits a search for attackers further
              away from the place of arrest, provided that the
              officer who conducted the sweep can articulate
              specific facts to justify a reasonable fear for the safety
              of himself and others.

       Commonwealth v. Taylor, [ ] 771 A.2d 1261, 1267, cert.
       denied, 534 U.S. 994 [ ] (2001).

Trial Court Opinion at 6. The trial court reviewed the testimony of several

witnesses as to the room layout, noting that they agreed that there is a narrow

hallway with a wall that is twelve (12) feet long, which separates the bedroom

from the rest of the area, and that one could not see into the bedroom from

the front door area where Ms. Long was arrested. Id. at 6. Furthermore, the

Commonwealth did not present photos or otherwise establish the exact

location of the arrest or its proximity to the bedroom.5 Id.

       The trial court concluded that the search therefore became an

unsupportable second-level protective sweep, since the officers failed to

articulate specific facts to justify the reasonable fear for their safety and the

safety of others that was required.            We agree.   The trial court questioned

Officer Farnan, one of the four officers who entered the motel suite; Officer


____________________________________________


5 The record reveals that Appellee’s counsel introduced a rough diagram with
the major features in the motel suite, N.T., 11/18/20 at 44-46, and the
Commonwealth argued that this was sufficient to demonstrate that Appellant’s
location was “immediately adjacent” to Ms. Long’s arrest location; the trial
court opined, however, that it could not conclude that the bedroom, which
was located down a short hallway, immediately adjoined the place of arrest.
Trial Court Opinion at 7.

                                           -6-
J-A19031-21



Farnan stated that the “main reason,” or “initial reason” the officers entered

the suite was in order to arrest Ms. Long on the outstanding warrant (N.T.,

11/18/20 at 22, 33); Officer Farnan testified that a second and tertiary reason

was “to fully investigate the hotel room and make sure everything is up-to

date…because Ms. Long and Appellant “were arrested in the past for drugs,

yes.” Id. at 33. Officer Farnan testified that when standing in the doorway

to the motel suite, only the foot of the bed can be seen, and Appellant, who

lay in the bed, could not be seen from the doorway. Id. at 53. Upon entering

through the door, two of the officers initially remained in the hallway with Ms.

Long, while Officer Farnan and another officer proceeded into the bedroom,

where they encountered Appellant. Officer Farnan testified that he was not

sure whether Appellant “was actually asleep” or “pretending to be asleep or

what at that time.” Id. at 46. The Commonwealth points to an unreported

decision of this Court,6 Commonwealth v. Rawlings, No. 2638 EDA 2019

(Pa. Super. filed 7/30/20), 2020 WL 4380706, as support for its argument

that the search of the bedroom area where Appellant was found was proper

as part of a first level protective sweep. In Rawlings, however, there is no

indication of the size or set-up of the motel room, and the officers in that case

were responding to a report of a domestic assault, with an arrest warrant

indicating that the appellant was considered to be armed and dangerous, had

violent tendencies, and was considered to be a potential escape risk. Id. at *
____________________________________________


6 See Pa. R.A.P. 126(b) (non-precedential Superior Court decisions filed
after May 1, 2019 may be cited for their persuasive value).

                                           -7-
J-A19031-21



2, 9. The officers in Rawlings were provided a false name by the appellant

when he opened the motel room door, and the police believed that they still

needed to search the room for the person who had an active warrant out for

his arrest. Id. at * 9.

      Here, the trial court found that the officers’ entry into the bedroom area

where Appellee was sleeping constituted more than the cursory visual

inspection of the space immediately adjacent to the scene of Ms. Long’s arrest,

i.e., the doorway in the hallway of the motel suite, which was permitted as

part of the first level of a protective sweep. The trial court heard the testimony

of Officer Farnan as to the set-up of motel suite number 204, as well as his

testimony that the main purpose of the four officers’ entry was to arrest Ms.

Long for a probation violation, and their secondary purpose was to fully

investigate the motel room. We may not disturb the findings of the trial court,

which had the opportunity to observe the various witnesses and their

demeanor, and to determine the credibility of those witnesses. We find no

error or abuse of discretion in the trial court’s determination to grant

Appellee’s motion to suppress evidence and statements. Therefore, we affirm.

      Order affirmed.




                                      -8-
J-A19031-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/24/2021




                          -9-